Title: To James Madison from John Graham, 24 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 24th Augt 1810
The inclosed are Copies of Letters from Governor Holmes and Mr Robinson relative to the affairs of West Florida. The originals were sent to the Secretary of State.
We yesterday recieved from Mrs Skipwith two large Books entitled “Official Register” commencing in 1797 and ending in 1808. These are I presume the Books about which Genl Armstrong and Mr Barnet have written to this Dept. With the greatest Respect I have the Honor to be, Sir, Your Most Obt Sert
John Graham
